Citation Nr: 1607243	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  10-08 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for esophageal cancer, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from November 1966 to August 1968.  He served in the Republic of Vietnam during the Vietnam War.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Togus, Maine.  The RO in Cleveland, Ohio currently has jurisdiction over the claim

The appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should account for the existence of the electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.

Although the Veteran's esophageal cancer does not qualify for presumptive service connection for a disease associated with herbicide exposure, service connection may still be established with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").

A VA opinion is necessary to establish the etiology of the Veteran's esophageal cancer.  VA must provide an examination/opinion when (1) there is evidence of a current disability, (2) evidence establishing the occurrence of an "in-service event, injury or disease" or a disease that manifested in accordance with presumptive service connection regulations, which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The McLendon elements are satisfied.  The Veteran was exposed to herbicides during his deployment in Vietnam and was diagnosed as having esophageal cancer in 2008.  October 2008 Rating Decision; February and March 2008 Private Medical Records (PMRs).  Although he was not diagnosed as having esophageal cancer until many years after service separation, the Veteran has submitted medical research that indicates that his current esophageal cancer may relate to herbicide exposure in service.  See January 2016 Informal Hearing Presentation (citing to a scholarly article that found that "cancer excesses are associated with dioxin exposure.").  The medical research suggests that the Veteran's esophageal cancer may relate to service, but is too general to allow the Board to decide the case without further development.

Further, the Veteran's updated private and VA treatment records should also be obtained.  

The case is REMANDED for the following actions:

1. Arrange to obtain the Veteran's complete treatment records from Jaqueline Jones, M.D. at Licking Memorial Hematology/Oncology, dated from June 2008 forward.

2. Arrange to obtain any outstanding VA medical records dated from February 2016 onward and associate them with the claims file.

3. Then, obtain a medical opinion from a qualified VA physician (preferably an oncologist) as to whether the Veteran's esophageal cancer relates to service.  The claims file, to include a copy of this REMAND, must be made available to the examiner, who must note its review.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's esophageal cancer had its clinical onset during service or relates to any in-service disease, event, or injury, to include herbicide exposure.

For the purpose of providing the opinion, the examiner should accept as true that the Veteran was exposed to herbicide agents, to include Agent Orange, when he served in the Republic of Vietnam during the Vietnam War.  

The examiner should also consider and address the medical literature, referenced by the Veteran's representative, asserting a substantial relationship between esophageal and other cancers with exposure to dioxins found in Agent Orange and other herbicides.  See January 2016 Informal Hearing Presentation, citing to Environmental Health Perspective 1998 Apr; 106(Suppl 2): 625-633.

The examiner must provide a complete explanation of his or her opinion.  

4. Then, review the medical examination report to ensure that it responds to the above instructions, to include providing an adequate explanation in support of the stated opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

